COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 IN RE:                                                           No. 08-22-00022-CV
                                                  §
 DISH NETWORK L.L.C. and                                   AN ORIGINAL PROCEEDING
 ECHOSPHERE L.L.C.,                               §
                                                                   IN MANDAMUS
                               Relators.          §


                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Selena Solis of the 243rd Judicial District Court of El Paso, Texas and concludes

that Relators’ petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.